            Case 3:18-cv-06403-RS Document 39 Filed 04/03/19 Page 1 of 2




      Lew Van Blois, Esq. (SBN 38912)
1     Michael Gatto, Esq. (SBN 196474)
2     VAN BLOIS & ASSOCIATES
      7677 Oakport Street, Suite 565
3     Oakland, CA 94621
      Telephone: (510) 635-1284
4      Facsimile: (510) 635-1516
5     STEVEN L. DERBY, Esq. (SBN 148372)
      DERBY, McGUINNESS & GOLDSMITH, LLP
6     300 Lakeside Drive, Suite 1000
      Oakland, CA 94612
7     (510) 987-8778 (tel)
      (510) 359-4419 (fax)
8     info@dmglawfirm.com
9     Attorneys for Plaintiff
      PATRICIA AND PETER ZALES
10
                                      UNITED STATES DISTRICT COURT
11
                                    NORTHERN DISTRICT OF CALIFORNIA
12

13
       PATRICIA ZALES and PETER                     CASE NO.: 3:18-cv-06403-NC
14
       ZALES,
15
                                                    Civil Rights
16                     Plaintiff,
17    v.
                                                    XXXXXXXX ORDER GRANTING
                                                    [PROPOSED]
18                                                  PLAINTIFFS’ MOTION PURSUANT TO
       SIMON PROPERTY GROUP, INC., a                LOCAL RULE 7-11 TO COMPEL SITE
19                                                  INSPECTION AND TO EXTEND
       Delaware Corporation; SPG CENTER,            DEADLINE FOR SITE INSPECTION
       LLC; MACY’S CALIFORNIA, INC., a
20     Delaware Corporation, MACY’S
21     WEST STORES, INC. and DOES 1-
       100, Inclusive,
22
                        Defendants.
23

24

25

26

27

28
     [PROPOSED] ORDER GRANTING PLAINTIFFS’
     MOTION FOR RELIEF FROM GO 56
     CASE NO 3:18-cv-06403-NC                 -1-        Z:\Shared\Active Cases\Zales, Patricia and Peter\Pleadings\Compel Site Inspection\Proposed Order.docx
            Case 3:18-cv-06403-RS Document 39 Filed 04/03/19 Page 2 of 2




1             Plaintiffs’ motion for administrative relief from General Order 56 is hereby GRANTED for

2     good cause shown. Defendants are hereby ordered to provide no less than three dates in the next

3     thirty days for as joint site inspection. These dates should be provided within seven (7) days from

4     the date of this order.

5             FURTHER, good cause appearing, the deadline to hold a joint inspection is hereby extended

6     to May 10, 2019                                 .

7

8     IT IS SO ORDERED.

9

10    Dated: __________,
              4/3        2019
                                                          Honorable Richard Seeborg
11                                                        U.S. District Court Judge

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
     [PROPOSED] ORDER GRANTING PLAINTIFFS’
     MOTION FOR RELIEF FROM GO 56
     CASE NO 3:18-cv-06403-NC                   -2-          Z:\Shared\Active Cases\Zales, Patricia and Peter\Pleadings\Compel Site Inspection\Proposed Order.docx
